Citation Nr: 1125841	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Reimbursement for unauthorized medical expenses of the Veteran for treatment received at a private medical facility from November 5th to the 7th, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1988.

This appeal arises from an administrative determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which authorized payment of expenses at a private medical facility received from November 3, 2008 through November 4, 2008 and denied payment of expenses from November 5, 2008 to November 7, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In March 2011, the Board issued a remand to have the Medical Center to arrange for a VA physician to review the Veteran's records of treatment from Halifax Hospital Medical Center from November 3 to November 7, 2008.  The physician was asked to indicate at what date, if any, prior to the Veteran's discharge on November 7, 2008, his condition was sufficiently stabilized so that he could be safely transferred to a VA or other Federal facility.  The physician was asked to document his conclusion.  

The claims folder was returned to the Board without the requested opinion from a VA physician or any documentation.  A supplemental statement of the case dated in April 2011 was placed in the claims folder which indicated a physician and physician's assistant had reviewed the case and agreed on the date of stabilization.  There is no documentation of any such review in the claims folder.  

Thus, what was missing when the case was last before the Board, is still missing.  The evidence of record lacks a formal document prepared by an individual with the appropriate credentials, reflecting that person's conclusion that the Veteran's condition had stabilized on a specific date such that he could be appropriately transferred to a VA or other government facility.  

The instructions in the remand were not followed.  The United States Court of Appeals for Veterans Claims in Stegall v. West, 11  Vet. App. 268 (1998) held that a remand by the Board confers on the veteran as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the documentation prepared by the physician and physician's assistant reflecting they reviewed the case and agreed on the date of stabilization, as referenced in the April 2011 Supplemental Statement of the case, or if no such documentation is available, arrange for a VA physician to review the Veteran's records of treatment from Halifax Hospital Medical Center from November 3 to November 7, 2008.  Ask the physician to indicate at what date, if any, prior to his discharge on November 7, 2008, the Veteran's condition was sufficiently stabilized so that he could be safely transferred to a VA or other Federal facility.  The physician's conclusion should be documented for the record.

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


